Case 7:18-cv-10321-KMK-LMS Document 79 Filed 03/03/20 Page 1 of 1

SILVERMAN | ATTORNEYS
& ASSOCIATES | AT LAW

March 3, 2020

VIA ECF

The Honorable Lisa Margaret Smith
United States District Court
Southern District of New York

300 Quarropas Street

White Plains, New York 10601-4150

Re: Fernando Santana v. Village of Dobbs Ferry, et al.
Docket No.: 18 CV 10321 (KMK)(LMS)
Our File No.: 1020.099

Dear Judge Smith:

We represent the Defendants in the above-captioned matter. Pursuant to the guidance
offered by Your Honor during the February 27" conference, we contacted the Bare Hill
Correctional Facility to confirm that Plaintiff will have access to the video footage we will
provide to him in connection with this litigation. A representative from the Bare Hill facility
subsequently informed us that a Court Order will assist them in this process. Accordingly, we
have enclosed for Your Honor’s review and consideration a proposed Order setting forth the
conditions discussed at the February 27" conference.

Thank you for your attention to this matter,

Respectfully Submitted,

SILVERMAN & ASSOCIATES

(onl SN
Gerald S. Smith

Cc: Via U.S. Mail
Fernando Santana
Pro Se Plaintiff
DIN 19A1986
Bare Hill Correctional Facility Box 20
181 Brand Road
Malone, NY 12963

445 HamiRon Ave. Suite #1102 | White Plains, NY 1060)
914.574.4510 Main | 914.574.4515 Fax | slivermanaridassociatesny.com

 

 
Case 7:18-cv-10321-KMK-LMS Document 79-1 Filed 03/03/20 Page i of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FERNANDO SANTANA,
Plaintiff,

Docket No.: 18-cv-10321
-against- CSME)(LMS)

PROPOSED ORDER
VILLAGE OF DOBBS FERRY, LIEUTENANT
MARTIN COSTER, DETECTIVE PORFIRIO
RODRIGUEZ, DETECTIVE BRIAN HENNESSY,
DETECTIVE JEFFREY JEE, OFFICER JUSTIN
MUSCARELLA, OFFICER JULIUS DEREVJANIK,
OFFICER JOSEPH PALLADINO, OFFICER JAMIEL
CASTIELLO, and OFFICER ROBERT MARRON,
sued in their official capacities,

Defendants.
- x

 

WHEREAS, Plaintiff Fernando Santana (DIN 19A1986) (“Plaintiff”), who is a party to
the above-captioned matter, is currently incarcerated in the Bare Hill Correctional Facility (“Bare
Hill”) in Malone, New York;

WHEREAS, Defendants intend to produce video footage evidence to Plaintiff as part of
the discovery process in this case;

WHEREAS, in order to guarantee that Plaintiff has access to the video footage, It is
hereby ORDERED that the Plaintiff's access to the footage shall be provided under the
following conditions:

1. That Plaintiff be provided with access to a computer and/or any other equipment
necessary to allow Plaintiff the ability to review the footage;

2. That Plaintiff be permitted to review the video footage on at least two occasions;
Case 7:18-cv-10321-KMK-LMS Document 79-1 Filed 03/03/20 Page 2 of 2

3. That Plaintiff be provided with a pencil and paper to take notes while viewing the video
footage and that he be permitted to preserve any notes that he takes; and
4, That Plaintiff be permitted to start, rewind, and stop the video footage as necessary

during each viewing.

SO ORDERED.

Dated: March A, 2020
White Plains, New York

 

 

 

 
